Rose, J.,
dissenting.
The question presented is the power of the legislature, *507in absence of a constitutional amendment, to depart from the provision of the Constitution relating to the passage of legislative bills and declaring that “All votes in either house shall be viva voce,” and enact a law by means of voting machines.
No law can be enacted except by majority votes cast in the specific manner prescribed by the Constitution, which declares:
“No bill, shall be passed by the legislature unless by the assent of a majority of all members elected to each house of the legislature, and the question upon final passage shall be taken immediately upon its last reading and the yeas and nays shall be entered upon the journal.” Const, art. Ill, sec. 13.
■ Upon final passage of a bill there is only one lawful way of ascertaining the “assent” of the majority and that is by yeas and nays viva voce. The framers of the Constitution and the people who adopted it did not permit the legislature to select its own method of voting on the final passage of a bill, but provided a specific mode having a definite meaning for that purpose. The Latin phrase, viva voce, as used in the Constitution, means “With the living voice” or “By word of mouth.” In addition, it has been defined in a standard law dictionary as follows:
“As descriptive of a species of voting, it signifies voting by speech or outcry, as distinguished from voting by a written or printed ballot.” Black’s Law Dictionary, 1211.
It has had this definite meaning in legislative halls, in city councils, in meetings of voluntary associations, and in other bodies, and in common speech since long before the Constitution was adopted. It was so accepted and obeyed by all departments of government until the present legislature attempted to adopt a bill by casting votes on its final passage with mechanical devices. The new method substitutes mechanisms for vocal utterances, a departure from the Constitution which makes the human voice a necessary element of a lawful vote on the final passage of a bill. Following the provision that “All *508votes in either house shall be viva voce,” the supreme law commands:
“The doors of each house, and of the committee of the whole shall be open, unless when the business shall be such'as ought to be kept secret.” Const, art. Ill, sec. 11.
In voting for or against a bill on its final passage, a legislator must be prompted by such a conviction or sense of duty as enables him to use his voice in a legislative hall with open doors. The oath of each member of both houses contains a solemn vow to support the constitutional method of voting by use of the human voice. Throughout the entire history of legislation in Nebraska this exclusive method was never questioned until the use of the voting machine was proposed.
When the people in creating a system of government depart from the ordinary business of framing and adopting a written Constitution to prescribe a definite mode for the exercise of legislative power in a particular instance, the method adopted is deemed to be of vast importance and cannot be exercised in any other manner. The mode adopted is a limitation on power. A provision of that kind is mandatory and the courts tread upon very dangerous ground when they venture to say that the requirement is merely directory and that power may be exercised in a different manner. In substance these are views of an outstanding text-writer who reviewed the authorities and discussed the subject at length. Cooley, Constitutional Limitations (7th ed.) 114. The constitutional method openly places lawmaking obligations on each legislator and requires him to share with others full responsibility by word of mouth. This purpose has been announced over and over again by the courts of the country. Nebraska law formerly conformed to these views. Constitutional provisions are mandatory, unless by express provision or necessary implication a different intention is manifest. Barkley v. Pool, 102 Neb. 799. There is no provision or implication to the contrary. My research leads me to conclude there is no judicial prece*509dent at variance with these views, except in a few instances, where courts bowed to expediency or convenience and departed from the law.
The Constitution does not automatically develop with changed conditions and new inventions at such a pace and with such power as to sweep down its mandatory provisions without even an attempt at lawful amendment. Mechanism should not be recognized as the master of the Constitution. The general course of precedent is to the effect that laws prescribing the manner in which members of legislative bodies shall vote on proposed legislation is mandatory and that public acts not so adopted are void. Cutler v. Town of Russellville, 40 Ark. 105; Tracey v. People, 6 Colo. 151; Rich v. City of Chicago, 59 Ill. 286; Spangler v. Jacoby, 14 Ill. 297; City of Logansport v. Dykeman, 116 Ind. 15; Town of Olin v. Meyers, 55 Ia. 209; Morrison v. City of Lawrence, 98 Mass. 219; Coffin v. City of Portland, 43 Fed. 411; Sullivan v. Pausch, 5 Ohio Cir. Ct. Rep. 196.
It is perfectly clear to my mind that the meaning of the requirement for voting viva voce is definite and certain and not open to construction, but the result would be the same, if a resort to interpretation could be justified. Interpretation of a phrase in a foreign language is controlled by the meaning of the original text, rather than by translation into English words having a broader import. Engen v. Union State Bank, 121 Neb. 257; Todok v. Union State Bank, 281 U. S. 449. As applied to voting, the Latin words, “viva voce,” are technical in an exclusive sense — “With the living voice” or “By word of mouth.” Technical words in a law are considered in a technical sense. Franklin v. Kelley, 2 Neb. 79.
Literal compliance with voting viva voce on the final passage of a bill will not deprive a voiceless statesman of a. right to make known his legislative will. Neither the record nor the current history of legislation furnishes an example of a legislator without a voice, but, if one should be found, there will be other legislators to lend *510a voice for the purpose of a vote. In such an improbable event the right to vote will be determined by interpretation of the constitutional provision prescribing qualifications for members of the legislature. Letcher v. Moore, Cl. & H. Cont. El. Cas. 715.
When this cause was argued at the bar, I assumed it was submitted as a test case for a declaratory judgment of the court on facts pleaded by plaintiff and admitted by defendants. An admitted fact of the record is that house roll 56 was not passed by votes viva voce. I now learn that the court has rejected the 'admitted facts pleaded and has determined the issue by judicial notice of legislative journals. By attempting to pass house roll 56 without complying with the mandatory constitutional provision that “All votes in either house shall be viva voce,” an admitted fact, the legislature went beyond a limitation of power fixed by the Constitution and attempted to deprive the state of part of its revenue. I deny the right or power of the legislature to disregard a mandatory provision of the Constitution, to thus deprive the state of lawful revenue, to make legislative journals which do not show compliance with the exclusive constitutional method of individual voting viva voce on the final roll call and in this manner to prevent the court from redressing wrongs. In the present instance, however, the legislative journals themselves disclose a method of voting at variance with the Constitution, thus leaving the court free to pass on the question presented in the light of the admitted facts pleaded. The constitutional law of Nebraska is:
“All courts shall be open, and every person, for any injury done him in his lands, goods, person, or reputation, shall have a remedy by due course of law, and justice administered without denial or delay.” Const, art. I, sec. 13.
This provision applies to the state as well as to individuals, and is a delusion and a snare, if the legislature can exceed its powers, strip the state of revenue or a citizen of his property in violation of the Constitution *511and close the door to judicial scrutiny and redress. The law is that the humblest citizen, when his constitutional rights are invaded by the legislature, stands before the court on an equality with government in all its power. The state and its officers have the same standing. I am reminded of the prophetic vision of Abraham Lincoln who said :
“Let every man remember that to violate the law is to trample on the blood of his father, and to tear the charter of his own and his children’s liberty. Let reverence for the laws be breathed by every American mother to the lisping babe that prattles on her lap. Let it be taught in the schools, in seminaries, in colleges. Let it be preached from the pulpit, proclaimed in the legislative halls, and enforced in courts of justice, and, in short, let it become the political religion of the nation; and let the old and the young, the rich and the poor, the grave and the gay of all sexes and tongues and colors and conditions sacrifice unceasingly upon its altar.”
It was the same Lincoln who afterwards, when President, kept his mind clear and his face steady during the revolutionary storms in his distracted country and declared in his first inaugural address:
“I shall take care, as the Constitution tespecially enjoins upon me, that the laws of the Union be faithfully executed in all states.”
There is need of the same spirit in all departments of government. The declaratory judgment should uphold individual viva voce voting and condemn house roll 56 as void.